Citation Nr: 0423854	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  98-19 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than June 5, 1995, 
for a 100 percent evaluation for schizoaffective disorder 
with paranoid and bipolar components. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) served on active duty from 
August 1975 to October 1978.  

This matter was initially before the Board of Veterans' 
Appeals (Board) from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In a January 2001 decision, the Board 
awarded the veteran an effective date of June 5, 1995, for a 
100 percent rating for his service-connected psychiatric 
disorder.

Pursuant to a July 2001 Motion for Remand and Stay of 
Proceedings the United States Court of Appeals for Veterans 
Claims (Court), in September 2001, vacated and remanded that 
part of the Board's January 2001 decision which denied an 
effective date earlier than June 5, 1995, for a 100 percent 
rating for a psychiatric disorder.  In December 2002, the 
Board issued a decision on the matter on appeal.  Pursuant to 
a November 2003 Joint Motion for Remand the Court vacated and 
remanded the Board's December 2002 decision in a December 
2003 order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), VA has an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate 
every claim for VA benefits.  See also, 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2003).  VA must specifically advise the 
claimant what evidence is still necessary to substantiate his 
claim, what specific portion of that evidence he must 
personally secure, and what specific portion of that evidence 
VA will secure on his behalf.  VA must ensure that all notice 
and development action required has been accomplished.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant must also be told to submit all pertinent evidence 
in his possession.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.  As the joint motion found VA's actions in this area 
deficient, further development is required.

Additionally, in light of the joint motion finding that VA 
must obtain the correct medical information pertaining to a 
May 1995 VA discharge summary further development is 
necessary.  Thus, the RO should take the necessary steps to 
obtain the veteran's May 1995 inpatient VA records, to 
include an accurate copy of the discharge summary.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the veteran is 
accomplished.  This includes notification 
of the law, as well as compliance with 
notice requirements as to what specific 
evidence VA will secure and what specific 
evidence the claimant must personally 
submit to substantiate the claim of 
entitlement to an effective date earlier 
than June 5, 1995, for a 100 percent 
evaluation for schizoaffective disorder 
with paranoid and bipolar components.  
Any notice must indicate who is 
responsible for securing any outstanding 
evidence.  The claimant must be 
instructed to submit all pertinent 
evidence in his possession that has not 
been previously submitted.  If further 
development is necessary to comply with 
the applicable law and regulations, that 
development must be accomplished.  The RO 
must provide adequate reasons and bases 
for its determination, to include any 
determination that the provisions of the 
VCAA have been fulfilled without 
prejudice to the claimant.  See, e.g., 
the chronological duties set forth at 
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

2.  The RO should take the necessary 
steps to obtain the veteran's May 1995 
inpatient VA records, to include an 
accurate copy of the discharge summary.  
See Joint Motion at page 3, last 
paragraph.
 
3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

4.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record, and prepare a 
rating decision.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




